April 9, 2013 Alberta Securities Commission Suite 600, 250–5th St. SW Calgary, Alberta, T2P 0R4 BF Borgers CPA, PC 2727 Bryant St., Ste 104 Denver, CO 80211 Subject:Notice of Change of Auditor – Viosolar, Inc. (the “Corporation”) Dear Sirs/Mesdames: I have been presented with a letter of termination as auditor of the Corporation, effective March 27, 2013.I have been advised that the accounting firm of BF Borgers CPA, PC was appointed auditor effective March 27, 2013.I have reviewed the Notice of Change of Auditors dated April 9, 2013 (the “Notice”) from the Corporation, delivered to us pursuant to Part 4 of National Instrument 51-102 - Continuous Disclosure Obligations.Based on my knowledge as at the date hereof, I hereby confirm my agreement with each of the statements contained in the Notice. Yours truly, ABBM Group, Ltd LLP Per: /s/ ABBM Group, Ltd. LLP Authorized Signatory
